                             UNITED STATES DISTRICT COURT                     Priority
                                                                              Send
                            CENTRAL DISTRICT OF CALIFORNIA
                                                                              Enter
                                                                              Closed
                                  CIVIL MINUTES - GENERAL                     JS-5/JS-6
                                                                              Scan Only



CASE NO.:     CV 18-08599 SJO (JPRx)                   DATE: December 11, 2018
TITLE:        Susie Meekins v. Chipotle Services, LLC

========================================================================
PRESENT: THE HONORABLE S. JAMES OTERO, UNITED STATES DISTRICT JUDGE

Victor Paul Cruz                                    Not Present
Courtroom Clerk                                     Court Reporter

COUNSEL PRESENT FOR PLAINTIFF(S):                   COUNSEL PRESENT FOR DEFENDANT(S):

Not Present                                         Not Present

========================================================================
PROCEEDINGS (in chambers): ORDER DENYING PLAINTIFF'S MOTION TO REMAND
ACTION TO STATE COURT [Docket No. 9]; ORDER GRANTING JURISDICTIONAL
DISCOVERY

This matter is before the Court on Plaintiff Susie Meekins' ("Plaintiff") Motion To Remand Case
To Los Angeles Superior Court ("Motion"), filed November 5, 2018. Defendant Chipotle Services,
LLC ("Chipotle" or "Defendant") opposed the Motion on November 13, 2018. Plaintiff filed a Reply
on November 17, 2018. The Court found this matter suitable for disposition without oral argument.
See Fed. R. Civ. P. 78(b). For the following reasons, the Court DENIES WITHOUT PREJUDICE
Plaintiff's Motion. The Court ORDERS limited jurisdictional discovery to determine if there is
diversity of citizenship between Plaintiff and Defendant. Plaintiff shall be limited to five (5)
interrogatories in this regard.

I.     FACTUAL AND PROCEDURAL BACKGROUND

Plaintiff contends that she was discriminated against and ultimately terminated from her
employment at a Chipotle store in April of 2018, because of her pregnancy and the fact that she
suffered from hyperemesis gravidarum, a severe form of nausea connected to pregnancy. (See
Compl. ¶¶ 9-18, Ex. A to Not. of Removal, ECF No. 1-1.) Plaintiff brings causes of action against
Chipotle for: (1) pregnancy discrimination under California Government Code Sections 12926 et
seq., 12940 et seq., and 12945 et seq.; (2) failure to accommodate pregnancy under California
Government Code Section 12945(a)(3)(A); (3) failure to engage in a good faith interactive process
under Government Code Section 12945(a)(3)(A); (4) interference with pregnancy disability leave
rights under California Government Code Section 12945 et seq.; (5) disability discrimination under
California Government Code Section 12940(a); (6) failure to reasonably accommodate disability
under California Government Code Section 12940(m); (7) failure to engage in a good faith
interactive process under California Government Code Section 12940(n); (8) retaliation in violation
of the Fair Employment and Housing Act, California Government Code Section 12940(h) and
(m)(2); (9) failure to prevent discrimination and retaliation under California Government Code
Section 12940(k); and (10) wrongful termination in violation of public policy. (Compl. at 5-15.)


                                           Page 1 of    5
                              UNITED STATES DISTRICT COURT                       Priority
                                                                                 Send
                             CENTRAL DISTRICT OF CALIFORNIA
                                                                                 Enter
                                                                                 Closed
                                   CIVIL MINUTES - GENERAL                       JS-5/JS-6
                                                                                 Scan Only



CASE NO.:      CV 18-08599 SJO (JPRx)                   DATE: December 11, 2018



Plaintiff filed the operative complaint against Defendant in the Superior Court for the County of Los
Angeles on September 5, 2018. (See Compl.) Plaintiff subsequently served the Complaint on
Chipotle on September 7, 2018. (See Summons, Ex. B to Not. of Removal, ECF No. 1-2.)

On October 5, 2018, Defendant removed this action to this Court on the basis of diversity
jurisdiction. (See Not. of Removal.) Defendant contends that at the time of removal: (1) Plaintiff
was domiciled in and a resident of the State of California, (Not. of Removal at 3), (2) Chipotle was
an LLC organized under the laws of Colorado whose sole member was Chipotle Mexican Grill,
Inc., (Declaration of Esther Smiley ("Smiley Decl.")¶ 5, Ex. E to Not. of Removal, ECF No. 1-5),
(3) Chipotle Mexican Grill was a citizen of the States of Delaware and Colorado, (see Smiley Decl.
¶ 6), and (4) Chipotle and Chipotle Mexican Grill's "principal place of business" was in Denver,
Colorado, (see Smiley Decl.¶ 6.)

Plaintiff challenges Defendant's claim as to the citizenship of Chipotle Mexican Grill. According
to Plaintiff, Defendant and Chipotle Mexican Grill were citizens of California at the time of removal.
(Mot. at 4.) Specifically, Plaintiff argues that Defendant is an LLC, its sole member is Chipotle
Mexican Grill, and Chipotle Mexican Grill's "principal place of business" and "nerve center" were
located in Newport Beach, California on October 5, 2018. (Mot. 5-6.)

These proceedings followed.

II.    DISCUSSION

       A.     Legal Standard

Federal courts are courts of limited jurisdiction and possess only that jurisdiction as authorized by
the Constitution and federal statute. Federal courts have diversity jurisdiction over civil actions
where the amount in controversy exceeds $75,000, and there is complete diversity of citizenship
between the litigating parties. See 28 U.S.C. § 1331. For purposes of diversity jurisdiction, an
LLC is a citizen of the states of its members. Where, as here, an LLC is comprised of a corporate
member, the LLC is a citizen of the state of that corporation. The corporation, in turn, is a citizen
of the state in which it is incorporated and the state where it has its principal place of business.
Hertz Corp. v. Friend, 559 U.S. 77, 80 (2010). A corporation's principal place of business is the
place where its officers "direct, control, and coordinate the corporation's activities." Id. at 92-93.

Diversity is determined by the state of the facts at the time the action was filed, if the action was
first brought in federal court, or the time an action was removed to federal court, if the action was
first brought in state court. See Grupo Dataflux v. Atlas Global Grp., L.P., 541 U.S. 567, 570
(2004).

Any civil action over which the district courts of the United States have original jurisdiction may be
removed to the district court of the United States for the district where such action is pending. 28

                                            Page 2 of    5
                              UNITED STATES DISTRICT COURT                        Priority
                                                                                  Send
                             CENTRAL DISTRICT OF CALIFORNIA
                                                                                  Enter
                                                                                  Closed
                                   CIVIL MINUTES - GENERAL                        JS-5/JS-6
                                                                                  Scan Only



CASE NO.:      CV 18-08599 SJO (JPRx)                   DATE: December 11, 2018



U.S.C. § 1441(a). A federal court may order a remand to state court for lack of subject matter
jurisdiction. See 28 U.S.C. § 1447.

"The burden of establishing federal subject matter jurisdiction falls on the party invoking removal."
Marin Gen. Hosp. v. Modesto & Empire Traction Co., 581 F.3d 941, 944 (9th Cir. 2009). The
removing party must prove its jurisdictional allegations by a preponderance of the evidence. Id.
at 567. Courts "may view whatever evidence has been submitted on the issue to determine
whether subject matter jurisdiction exists...." Jankins v. Wells Fargo Bank, N.A., No. CV 17-00887
BRO (AJW), 2017 WL 1181562, at *3 (C.D. Cal. March 29, 2017). The federal rules do not require
that evidence in support of or in opposition to a motion to remand be admissible. See id. See also
Pac. Am. Fish Co. v. Linkfresh, Inc., No. CV 17-6999-R, 2018 WL 376691, at *1 (C.D. Cal. Jan.
10, 2018) (summarizing evidentiary standards to analyze removal jurisdiction).

       B.     Analysis

In the instant case, Defendant alleges the basic facts necessary to establish this Court's
jurisdiction. "Absent unusual circumstances, a party seeking to invoke diversity jurisdiction should
be able to allege affirmatively the actual citizenship of the relevant parties." Kanter v. Warner-
Lambert Co., 265 F.3d 853, 857 (9th Cir. 2001). Defendant is an LLC, and its sole member is
Chipotle Mexican Grill. According to Defendant, Chipotle Mexican Grill's principal place of
business and "nerve center" at the time of removal was in Colorado. The Executive Directors of
Operation Services, Financial Planning & Analysis, Customer Engagement Marketing, and Supply
Chain all worked at Chipotle Mexican Grill's headquarters in Denver. (Smiley Decl. at ¶¶ 18, 19,
21, 22.)

Plaintiff, however, provides some evidence that casts doubt on the location of Chipotle Mexican
Grill's "principal place of business" and "nerve center" at the time of removal. Plaintiff submits four
news articles that purport to show that Chipotle Mexican Grill was actually located in Newport
Beach, CA on October 5, 2018. (See, e.g., Hello, Chipotle: Burrito-bowl chain now home in
Newport Beach, ECF No. 9-6 (news article reporting that Chipotle's corporate headquarters had
moved to Newport Beach as of August 2018.))

Despite Defendant's allegations in the Notice of Removal and Plaintiff's submission of news
articles, neither party has provided sufficient information to this Court to reach a definitive holding
as to this Court's jurisdiction. On the one hand, Defendant's primary evidence are self-serving
declarations that purport to establish that key personnel for Chipotle remained in Colorado in
October of 2018. See Nigro v. Sears, Roebuck & Co., 784 F.3d 495, 498 (9th Cir. 2015) (holding
that uncorroborated and self-serving declarations may be entitled to less weight as an evidentiary
matter).



   MINUTES FORM 11                                                                                :
   CIVIL GEN                                Page 3 of    5                 Initials of Preparer
                               UNITED STATES DISTRICT COURT                        Priority
                                                                                   Send
                              CENTRAL DISTRICT OF CALIFORNIA
                                                                                   Enter
                                                                                   Closed
                                   CIVIL MINUTES - GENERAL                         JS-5/JS-6
                                                                                   Scan Only



CASE NO.:      CV 18-08599 SJO (JPRx)                    DATE: December 11, 2018



On the other hand, the Court cannot rely on Plaintiff's proffered news articles to reach a holding
that it lacks jurisdiction. As Defendant points out, much of the material in the news articles is
hearsay and therefore, would be inadmissible in a court proceeding. (Opp'n at 2-3.) Moreover,
the Court cannot take judicial notice of the material in the news articles. Under Federal Rule of
Evidence 201, the Court can only judicially notice "[o]fficial acts of the legislative, executive, and
judicial departments of the United States," and "[f]acts and propositions that are not reasonably
subject to dispute and are capable of immediate and accurate determination by resort to sources
of reasonably indisputable accuracy." Fed. R. Evid. 201. "[T]o the extent the court can take
judicial notice of press releases and news articles, it can do so only to 'indicate what was in the
public realm at the time, not whether the contents of those articles were in fact true.'" Gerritsen
v. Warner Bros. Entm't Inc., 112 F. Supp. 3d 1011, 1029 (C.D. Cal. 2015) (quoting Von Saher v.
Norton Simon Museum of Art at Pasadena, 592 F.3d 954, 960 (9th Cir. 2010).

To be sure, the rules of evidence are relaxed in the context of a motion to remand, and this Court
may reach a decision based on all of the information before it, whether this evidence would be
admissible at a trial. See Jankins, 2017 WL 1181562, at *3. Therefore, the Court could review
the material in the news articles to reach a decision as to its jurisdiction. The rules of evidence,
however, are a means of ensuring that the information before this Court is reliable. Here,
Plaintiff's proffered news articles are not reliable enough for the Court to make a definitive holding
as to Defendant's "nerve center" and "principal place of business" at the time of removal. The
news articles are unauthenticated and contain hearsay information.

Accordingly, in the interest of judicial economy, the Court orders limited jurisdictional discovery
to confirm that it retains jurisdiction over the instant case based on the diversity of the parties. See
Fed. R. Civ. P. 1 ("[The federal rules] should be construed, administered, and employed by the
court and the parties to secure the just, speedy, and inexpensive determination of every action and
proceeding."); Boschetto v. Hansing, 539 F.3d 1011, 1020 (9th Cir.2008). "Discovery may be
appropriately granted where pertinent facts bearing on the question of jurisdiction are controverted
or where a more satisfactory showing of the facts is necessary." Id. (citations omitted).

///
///
///
///
///
///
///
///
///
The Court will allow discovery only insofar as Plaintiff seeks to determine the precise time at which
Chipotle Mexican Grill moved its "nerve center" and "principal place of business" from Denver,

   MINUTES FORM 11                                                                                 :
   CIVIL GEN                                 Page 4 of    5                 Initials of Preparer
                              UNITED STATES DISTRICT COURT                       Priority
                                                                                 Send
                             CENTRAL DISTRICT OF CALIFORNIA
                                                                                 Enter
                                                                                 Closed
                                  CIVIL MINUTES - GENERAL                        JS-5/JS-6
                                                                                 Scan Only



CASE NO.:       CV 18-08599 SJO (JPRx)                  DATE: December 11, 2018



Colorado to Newport Beach, CA. The Court seeks to determine whether Chipotle Mexican Grill's
"principal place of business" was in Colorado on October 5, 2018. Plaintiff will be limited to five
interrogatories in this regard.

III.      RULING

The Court DENIES Plaintiff's Motion To Remand without prejudice. The Court orders
jurisdictional discovery to determine the "principal place of business" and "nerve center" of
Defendant's sole member, Chipotle Mexican Grill, at the time of the removal of this action. Plaintiff
will be limited to 5 (five) interrogatories in this regard.

IT IS SO ORDERED.




       MINUTES FORM 11                                                                           :
       CIVIL GEN                            Page 5 of    5                Initials of Preparer
